Case 1:18-cv-01395-CFC-CJB Document156 Filed 06/04/20 Page 1 of 2 PagelD #: 3508

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
BIODELIVERY SCIENCES
INTERNATIONAL, INC. and
ARIUS TWO, INC.,
Plaintiffs,

v. Civil Action No. 18-1395-CFC

DEVELOPMENT LLC, ALVOGEN
MALTA OPERATIONS LTD.,
ALVOGEN PINE BROOK LLC,
ALVOGEN, INC. and

ALVOGEN GROUP, INC.,

)
)
)
)
)
)
)
)
ALVOGEN PB RESEARCH & )
)
)
)
)
)
)
Defendants. )
MEMORANDUM ORDER

Pending before the Court are Plaintiff Biodelivery Sciences International,
Inc.’s (BDSI’s) objections to the Magistrate Judge’s denial of Plaintiffs’ request to
strike Defendants revised § 112 contentions. D.I. 146.

“Pursuant to 28 U.S.C. § 636(b)(1)(A) and Federal Rule of Civil Procedure
72(a), non-dispositive pre-trial rulings made by magistrate judges on referred
matters should only be set aside if clearly erroneous or contrary to law.” Masimo
Corp. v. Philips Electronics North America Corporation, 2010 W1 2836379, at *1

(D. Del. July 15, 2010). “A finding is clearly erroneous if the determination “(1) is

completely devoid of minimum evidentiary support displaying some hue of
Case 1:18-cv-01395-CFC-CJB Document156 Filed 06/04/20 Page 2 of 2 PagelD #: 3509

credibility, or (2) bears no rational relationship to the supportive evidentiary data . .
.” Id. (quoting Haines v. Liggett Group Inc., 975 F.2d 81, 92 (3d Cir.1992)).

Applying this standard to the Magistrate Judge’s ruling, the Court finds no
error in his decision. As the Magistrate Judge explained in his oral order, there is
no “good cause” requirement in the Scheduling Order in this case and nothing
about the schedules or dockets in this case or in BioDelivery Sciences
International, Inc. v. Chemo Research S.L., Civil Action No. 19-444-CFC-CJB,
D.I. 39 at 5-6 (D. Del. Aug. 7, 2019) that “gave Defendants any indication that
they were required to meet a ‘good cause’ hurdle before amending their
contentions.” April 17, 2020 Oral Order. The Court does not find that the
Magistrate Judge in any way abused his discretion in making this determination.
Nor does it find that the Magistrate Judge abused his discretion in weighing the
Pennypack factors.

NOW THEREFORE, IT IS HEREBY ORDERED that Plaintiff's Objections

(D.I. 146) are OVERRULED.

20 (AF &

Date United States Distfict Judge
